DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter

Claim(s) 1-16 and 18-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable in light of Applicant’s amendments and persuasive arguments.  The prior art fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed.

Regarding Claims 1-12, the prior art does not disclose the use of a power brick as claimed.  The claimed power brick has been interpreted as shown in Figure 1 and described by Applicant on Pages 7 and 8 of the response.  Such description is supported by the commonly understood interpretation of the term, as evidenced by PCMag Encyclopedia entry “power adapter”, Wiktionary entry “power brick”, and Wikipedia entry ‘AC adapter’.  It would not have been obvious to one of ordinary skill in the art to implement the device of Kim as a power brick as the term is commonly understood in the art, as it would render the device of Kim unsuitable as a wearable personal wireless media station (See Paragraphs 2 and 51 of Kim).

Regarding Claims 13-16, the prior art does not disclose the use of a stylus accessory as claimed.  Kim is directed to the use of a wearable personal wireless media station having a wireless earbud as the accessory, and it would not have been obvious to one of ordinary skill in the art to replace the wireless earbud with a stylus.

Regarding Claims 18-20, the prior art does not disclose the use of a push-push mechanism to eject the accessory as claimed and described in Paragraph 18 and Figure 1 of the disclosure as securing the device inside of the bay.  Kim is directed to the use of a wearable personal wireless media station having a wireless earbud as the accessory, wherein the wireless earbud clips into the media station.  It would not have been obvious to one of ordinary skill in the art to implement a push-push mechanism in the media station for ejecting the accessory, as such a mechanism would require a significant increase in the size of the media station in order to support both the mechanism and enclose the accessory, which would render the device of Kim unsuitable as a wearable personal wireless media station (See Paragraphs 2 and 51 of Kim).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186